Exhibit 10.32

 

BUILDING LEASE

 

DATE OF LEASE

  

TERM OF LEASE

    

BASE RENT AMOUNT

September 15, 2004

  

Beginning

  

Ending

    

$120,000.00 for first year

    

9/15/04

  

9/15/07

      

LOCATION OF PREMISES:

  

453 Commerce

Burr Ridge, Illinois

    

Security Deposit:

$ 10,000.00

 

DESCRIPTION OF PREMISES: The property being leased hereunder is as depicted upon
That diagram/site plan attached hereto as Exhibit A, together with those rights
of ingress, egress, storage and loading set forth herein.

 

LESSEE

      

LESSOR

   

Name:

 

Nanophase Technologies Corporation

  

Name:

 

Village of Burr Ridge

Address:

 

453 Commerce

  

Address:

 

7660 S. County Line Rd.

   

Burr Ridge, IL

      

Burr Ridge, IL 60527

 

In consideration of the mutual covenants and agreements herein stated, Lessor
hereby leases to Lessee and Lessee hereby leases from Lessor, the premises
designated above (the “Premises”), together with the appurtenances thereto, for
the above Term.

 

1. Rent: Lessee shall pay Lessor the base rent amount of $120,000,00, which
consists of $6.00/square foot for 20,000 square feet, in twelve (12) equal
installments in the amount of Ten Thousand dollars ($10,000.00) as rent for the
Premises, at Lessor’s address as shown above, payable on or before the 15th of
each calendar month. The first monthly payment, and the security deposit in the
amount of $10,000.00 shall be due on or before September 15, 2004. Rent shall
continue to be due monthly for the term of this Lease to be calculated based
upon the following: for each year after the first year of this Lease, the base
rental amount of $120,000.00 will increase annually by that percentage equal to
the annual percentage increase for the preceding twelve (12) months in the
Consumer Price Index, (Chicago-All Items for all Urban Wage Earners and Clerical
Workers) (CPI-W) or an amount of 3% annually, whichever is greater.

 

2. Improvements: Lessee shall be responsible for any improvements to the
Premises, including, for example, carpeting, lighting and fixtures, partitions
or ceiling enhancements, provided that any alteration or addition to the
Premises by Lessee requires the prior written consent of Lessor. Said consent
will not be unreasonably withheld by Lessor.



--------------------------------------------------------------------------------

3. Condition and Upkeep of Premises: Lessee has examined and knows the condition
of the Premises and has received the same in good order and repair, and
acknowledges that no representations as to the condition and repair thereof have
been made by Lessor, or his agent, prior to or at the execution of this Lease
that are not herein expressed; Lessee will keep the Premises including all
appurtenances, in good repair, replacing all broken glass and all damaged
plumbing fixtures with others of equal quality, and will keep the Premises,
including adjoining areas, in a clean and healthful condition according to the
applicable municipal ordinances during the term of this Lease at Lessee’s
expense. Lessor will remove all snow and ice from the roof when necessary, and
will be responsible for snow removal, as needed, from the sidewalk abutting the
Premises and parking lot serving the Premises. Upon the termination of this
Lease, for any reason, Lessee will yield up the Premises to Lessor, in good
condition and repair, loss by fire and ordinary wear excepted. Lessor has
responsibility for upkeep of all areas on the exterior of building, including,
but not limited to the roof, parking area, grass area, sidewalks and exterior
walls. Lessee has responsibility for upkeep of all elements on the interior of
the space within the Premises, including, but not limited to, plumbing,
electric, and H.V.A.C. equipment and facilities. Lessor represents that the
plumbing, electric, gas and H.V.A.C. equipment and facilities is in good working
order at the commencement of this lease. Lessor shall not be obliged to incur
any other expense for repairing any improvements upon said demised premises or
connected therewith, and the Lessee at his own expense will keep all
improvements in good repair (injury by fire, or other causes beyond Lessee’s
control excepted) as well as in a good tenantable and wholesome condition, and
will comply with all local or general regulations, laws and ordinances
applicable thereto. If Lessee does not make repairs as required hereunder
promptly and adequately, Lessor may, but need not make such repairs and pay the
costs thereof, and such costs shall be so much additional rent immediately due
from and payable by Lessee to Lessor. Lessee is obligated to provide Lessor
prompt notice of any necessary repairs for which Lessor may be responsible.

 

4. Lessee’s Access to Premises: Lessee shall have rights of reasonable ingress
and egress to the Premises over the paved portions and sidewalks on Lessor’s
property as well as ingress and egress rights over Lessor’s property to access
Lessee’s loading dock and shared use of Lessor’s paved parking area. Lessee
shall also be entitled to reasonable use of that area needed to the south of the
Premises to locate its outside storage tank(s). The storage tank(s) shall be
located generally in that area depicted for such use on Exhibit A. Lessee agrees
to locate and install said tank(s) in a neat and orderly fashion. Lessee shall
petition the Village of Burr Ridge or other applicable governmental entity for
any variations(s) or permit(s) that may be needed to lawfully locate, construct
and/or operate such tanks, Lessor acknowledges that said storage tanks are an
integral part of Lessee’ s use of the Premises. If such permit, variation or
approval as is needed to permit the lawful construction and use of such tanks is
denied by the governmental entity with jurisdiction, Lessee shall have the
option, within thirty (30) days after such denial, to terminate this Lease.

 

5. Lessee Not to Misuse; Sublet; Assignment: Lessee will not allow the Premises
to be used for any purpose that will increase the rate of insurance thereon for
Lessor, and will not load floors with machinery or goods beyond the floor load
rating prescribed by applicable governmental ordinances, and will not allow the
Premises to be occupied in whole, or in part, by any other person, and will not
sublet the same or any part thereof, nor assign this Lease without

 

2



--------------------------------------------------------------------------------

in each case the prior written consent of the Lessor first had, and Lessee will
not permit any transfer by operation of law, mortgage or other encumbrance of
the interest in the Premises acquired through this Lease, Lessee will not permit
the Premises to be used for any unlawful purpose, or for any purpose that will
injure the reputation of the building or increase the fire hazard of the
building, or disturb the neighborhood, provided however, it is understood and
acknowledged by Lessor that Lessee will conduct certain warehousing and
manufacturing activities on the Premises and such activities shall be permitted
if in compliance with applicable federal, state and local law. Lessee will not
allow any signs, cards or placards to be posted, or placed thereon, nor permit
any alteration of or addition to any part of the Premises, except by written
consent of Lessor which consent would not be unreasonably withheld; all
alterations and additions to the Premises shall remain for the benefit of Lessor
unless otherwise provided in the consent aforesaid. Lessor represents that the
Premises are currently zoned for Lessee’s manufacturing, warehousing and office
uses.

 

6. Mechanic’s Lien: Lessee will not permit any mechanic’s lien or liens to be
placed upon the Premises or any building or improvement thereon during the term
hereof, and in case of the filing of such lien Lessee will promptly pay same. If
a default in payment shall continue for thirty (30) days after written notice to
Lessee from Lessor to the Lessee, the Lessor shall have the right and privilege
at Lessor’s option of paying the same or any portion of the lien amount without
inquiry as to its validity, and any amounts so paid, including expenses and
interest, shall be so much additional indebtedness hereunder due from Lessee to
Lessor and shall be repaid to Lessor immediately on tender of bill the lien
costs.

 

7. Indemnify for Accidents: Lessee covenants and agrees that it will protect and
save and keep the Lessor forever harmless and indemnified against and from any
penalty or damages or charges imposed for any violation of any laws or
ordinances, whether occasioned by the neglect of Lessee or those holding under
Lessee, and that Lessee will at all times protect, indemnify and save and keep
harmless the Lessor against and from any and all loss, cost, damage or expense,
arising out of or from any accident or other occurrences on or about the
Premises, causing injury to any person or property whomsoever or whatsoever and
will protect, indemnify and save and keep harmless the Lessor against and from
any and all claims and against and from any and all loss, cost, damage or
expense arising out of any failure of Lessee in any respect to comply with and
perform all the requirements and provisions hereof. Lessee agrees to obtain from
a responsible insurance company, or companies, at its expense, public liability
insurance in an amount not less than ONE MILLION ($1,000,000.00) DOLLARS with
respect to any one accident and FIVE HUNDRED THOUSAND ($500,000.00) DOLLARS
property damage with respect to any one accident, and a certificate as to such
insurance shall be deposited with Lessor.

 

8. Non-Liability of Lessor: None of the provisions of this Lease shall operate
to waive any protections or immunities from suit or liability that the Lessor is
entitled to as a municipal entity under Illinois or Federal law.

 

9. Water, Gas and Electric Charges: Lessee will pay, in addition to the rent
above specified, all water rents, gas and electric light and power bills taxed,
levied or charged on the Premises, for and during the time for which this Lease
is granted, and in case said water rents and bills for gas, electric light and
power shall not be paid when due, Lessor shall, upon three days notice to Lessee
have the right to pay the same, which amounts so paid are declared to be so much
additional rent and payable with the installment of rent next due thereafter.
Such services shall be separately metered.

 

3



--------------------------------------------------------------------------------

10. Lessor’s Access to Premises: Lessor and its designees shall have the right,
upon reasonable notice to Lessee, to enter upon the Premises at all reasonable
hours (and in emergencies at all times and without notice): (a) to inspect the
same; (b) to make repairs, additions or alterations to the Premises or the
building in which the same are located or any property owned or controlled by
Lessor; provided, however, if Lessor intends to be reimbursed by Lessee for any
such repairs, additions or alterations, it shall so notify Lessee at least
fourteen (14) days prior to taking any such action in order for Lessee to
determine whether it is responsible for any such repairs, additions or
alterations.

 

11. Option Period: Lessee has the right to extend the Lease term for three (3)
consecutive 12 month periods. The annual rent escalation for each of the one
year option periods will continue to be determined in the manner utilized during
the initial 36 month Lease term. Responsibility for real estate taxes will
continue to be determined in the manner utilized during the initial 36 month
Lease term. Lessee must provide written notice to Lessor of its intent to
exercise this option to extend the lease for a 12 month period at least six (6)
months prior to the expiration of the term of the Lease. Notice must be provided
in conformance with paragraph 25.

 

12. Abandonment and Reletting: If Lessee shall abandon or vacate the Premises,
or if Lessee’s right to occupy the Premises is terminated by Lessor by reason of
Lessee’s breach of any of the covenants herein, the same may be re-let by Lessor
for such rent and upon such terms as Lessor may reasonably deem fit, subject to
Illinois statute; and if a sufficient sum shall not thus be realized monthly,
after paying the out-of-pocket expenses of such re-letting and collecting to
satisfy the rent hereby reserved, Lessee agrees to satisfy and pay all
deficiencies monthly during the remaining period of this Lease. Lessor shall
exercise reasonable efforts to obtain a new lessee to occupy the Premises
following abandonment or vacation thereof by Lessee at a rate of rental then
prevailing in the Burr Ridge area and upon such other lease terms as are herein
contained. Upon abandonment or vacation of the Premises, Lessee’s obligation is
to restore the Premises to its original condition at the commencement of this
Lease and return the Premises to Lessor in good condition and repair, provided,
however, Lessee shall not be required to remove any improvements to the Premises
approved by Lessor (unless such improvements are special or unique to Lessee’s
business, as reasonably determined by Lessor, and are so conditioned by Lessor).
Lessee shall be solely responsible for the complete removal of any outside
storage tank(s) and restoration of the affected location of the tank(s).

 

13. Hazards and Hazardous Substances: Lessor hereby represents that no hazardous
materials exist on, within, or under the Premises as of the commencement of
Lessee’s occupancy hereunder in violation of applicable environmental
requirements under local, Illinois or Federal law. Lessee shall not cause or
permit any hazardous material to be brought upon, or kept or used in or about
the premises by Lessee, its agents, employees, contractors, or invitees, without
the prior written consent of Lessor, (which consent Lessor shall not
unreasonably withhold) so long as Lessee demonstrates to Lessor’s reasonable
satisfaction that such hazardous material is necessary or useful to Lessee’s
business and will be used, kept, and stored and disposed of in a manner that
complies with all laws, rules, statutes, and ordinances regulating any hazardous
material so brought upon or used or kept in or about the Premises. Lessor
consents to Lessee’s

 

4



--------------------------------------------------------------------------------

use and storage of materials which are determined to be hazardous in reasonable
quantities on the Premises so long as such materials are necessary or
appropriate in connection with Lessee’s manufacturing and warehousing uses on
the Premises. If Lessee or Lessor breach their respective representations or
obligations stated above in this paragraph, or if the presence of hazardous
material on or about the Premises caused or permitted by Lessee or Lessor
results in contamination of the Premises or Lessor’s adjacent property, or if
contamination of the Premises or surrounding area by hazardous material
otherwise occurs the responsible party (Lessee or Lessor) shall indemnify,
defend, and hold harmless the other from any and all claims, judgments, damages,
penalties, fines, costs, liabilities, or losses (including, without limitation,
diminution in value of the Premises or Lessor’s adjacent property, or the entire
building, damages for the loss or restriction on the use of rentable or usable
space or of any amenity of the Premises or Lessor’s adjacent property, damages
arising from any adverse impact on marketing of space in the building, and sum
paid in settlement of claims, reasonable attorneys’ fees, reasonable consultant
fees and expert fees) that arise during or after the term of this Lease as a
result of that contamination. This indemnification includes, without limitation,
reasonable costs incurred in connection with any investigation of site
conditions or any cleanup, remedial, removal, or restoration work required by
any federal, state, or local governmental agency or political subdivision
because of hazardous material present in the soil or ground water on, under or
about the Premises or Lessor’s adjacent property. Without limiting the above, if
the presence of any hazardous material on or about the Premises caused or
permitted by either Lessor or Lessee results in any contamination of the
Premises or surrounding area, or causes the Premises or surrounding area to be
in violation of any laws, rules, statutes, or ordinances, the responsible party
(Lessee or Lessor) shall promptly take all actions at its sole expense as are
necessary to return the Premises and surrounding area to the condition existing
before the introduction of any such hazardous material; provided that, if Lessee
is responsible, Lessor’ s approval of those actions shall first be obtained,
which approval shall not be unreasonably withheld so long as those actions would
not potentially have any material adverse long-term or short-term effect on the
Premises or surrounding area.

 

As used in this Lease, the term “hazardous material” means any hazardous or
toxic substance, material or waste which is or becomes regulated by any local
governmental authority, the state of Illinois, or the United States government,
including any material which, when present, would require environmental
remediation (“clean-up”) under any such local, Illinois or Federal law. Lessee
shall not allow, keep or use on the Premises any inflammable or explosive
liquids or materials save such as may be necessary for use in the business of
the Lessee, and in such case, any such substances shall be delivered and stored
in amount, and used, in accordance with the rules for the applicable Board of
Underwriters and statutes and ordinances now or hereafter in force. Further, no
unlawful activities of any kind shall be conducted by Lessee on the Premises.

 

Nothing in this paragraph 13 shall be construed to impose any additional
liability whatsoever upon either of the parties hereto as a result of any acts
or omissions of any third parties, specifically including any tenants leasing
other space from Lessor.

 

5



--------------------------------------------------------------------------------

14. Default by Lessee: If Lessee shall vacate or abandon the Premises, or in
case of the non-payment of the rent reserved hereby, or any part thereof, or of
the breach of any covenant in this Lease, Lessee’s right to the possession of
the Premises thereupon shall terminate upon written notice to Lessee from Lessor
and upon Lessee’s failure to cure any such default within sixty (60) days of
receipt of such notice, and the mere retention of possession thereafter by
Lessee shall constitute a forcible detainer of the Premises; and if the Lessor
so elects, but not otherwise, and upon written notice of such election to
Lessee, this Agreement shall thereupon terminate, and upon the termination of
Lessee’s right of possession, as aforesaid, whether this Agreement be terminated
or not, Lessee agrees to surrender possession of the Premises immediately,
without the receipt of any demand for rent, notice to quit or demand for
possession of the Premises whatsoever, and hereby grants to Lessor full and free
license to enter into and upon the Premises or any part thereof, to take
possession thereof after due process of law, and to expel and to remove Lessee
or any other person who may be occupying the Premises or any part thereof, and
Lessor may repossess itself of the Premises as of its former estate, but such
entry of the Premises shall not constitute a trespass or forcible entry or
detainer, nor a waiver of any covenants, agreement or promise in this Agreement
contained, to be performed by Lessee. The acceptance of rent, whether in a
single instance or repeatedly, after it falls due, or after knowledge of any
breach hereof by Lessee, or the giving or making of any notice or demand,
whether according to any statutory provision or not, or any act or series of
acts except as an express written waiver, shall not be construed as a waiver of
Lessor’s rights hereunder, or as an election not to proceed under the provisions
of this Agreement.

 

15. Real Estate Taxes: Lessor is responsible for the base real estate taxes
during the Lease term. The base real estate taxes for the 2003 tax year arc
$2,952.82. Following the base year of 2003, the Lessor is subsequently
responsible for the base real estate taxes plus an amount not to exceed 3%
escalation of the base taxes. Lessor’s obligation cannot increase more than 3%
over the base taxes plus escalation amount of the prior year in any subsequent
year. Following the first year, Lessee will be responsible for that portion of
annual increases in real estate taxes for each subsequent year which exceeds the
base year taxes plus a 3% escalation of that base amount, as set forth herein.
Lessee’s share shall be based on the actual increase in taxes each year, not on
its prior year’s payment or share. Lessee’s payment, as required hereunder,
shall be due upon issuance of the final tax bill for the second installment of
taxes each year, within thirty (30) days of receipt of notice from Lessor, along
with a copy of the tax bill and a reasonably itemized statement by the Village
showing the calculation by which Lessee’s share of such tax bill was determined.
Nothing in this paragraph shall limit Lessor or Lessee in the exercise of any
rights afforded by Illinois law to challenge any assessment amount arrived at by
the Assessor/County Clerk provided that any such challenge shall not delay or
excuse the payment obligations of Lessor and Lessee set forth above.

 

16. No Rent Deduction or Set Off: Lessee’s covenant to pay rent is and shall be
independent of each and every other covenant of this Lease. Lessee agrees that
any claim by Lessee against Lessor shall not be deducted from rent nor set off
against any claim for rent in any action.

 

6



--------------------------------------------------------------------------------

17. Security Deposit: The security deposit required herein shall be available to
Lessor for its use or reimbursement to satisfy any of Lessee’s obligations
hereunder, if Lessee shall fail to meet or abide by such obligations. Lessor
shall otherwise be allowed to use such security deposit monies as permitted by
law.

 

18. Rent after Notice or Suit: It is further agreed, by the parties hereto, that
after the service of notice, or the commencement of a suit or after final
judgment for possession of the Premises, Lessor may receive and collect any rent
due, and the payment of said rent shall not waive or affect said notice, said
suit, or said judgment.

 

19. Payment of Costs: Lessee will pay and discharge all reasonable costs,
attorney’s fees and expenses that shall be made and incurred by Lessor in
enforcing the covenants and agreements of this Lease.

 

20. Rights Cumulative: The rights and remedies of Lessor under this Lease are
cumulative. The exercise or use of any one or more thereof shall not bar Lessor
from exercise or use of any other right or remedy provide herein or otherwise
provided by law, nor shall exercise nor use of any right or remedy by Lessor
waive any other right or remedy.

 

21. Fire and Casualty: In the event the Premises are substantially damaged by
fire or other casualty, Lessor shall, within sixty (60) days, notify Lessee in
writing as to whether said Premises will be rebuilt or repaired, and in the
event Lessor fails to so notify Lessee, Lessee may, at its option, terminate
this Agreement by giving written notice to Lessor within ten (10) days after the
expiration of said sixty (60) days. If Lessor so notifies Lessee that the
Premises will be rebuilt or repaired, then this Agreement shall continue in
effect upon the same terms and conditions; provided, however, if Lessor fails to
rebuild or repair said Premises within sixty (60) days following the expiration
of the sixty (60) day period in which Lessor must notify Lessee of such action,
then Lessee may terminate this Agreement upon written notice to Lessor; and
provided further, if Lessor so notifies Lessee that the Premises will be rebuilt
or repaired, Lessee may, at its option, terminate this Agreement by giving
written notice to Lessor within sixty (60) days after Lessor has so notified
Lessee. If Lessor notifies Lessee that the Premises will not be rebuilt or
repaired, and same are, in fact, not rebuilt or repaired within 180 days after
the occurrence of the fire or other casualty, then this Agreement shall
forthwith terminate. The fixed or basic rent herein reserved shall abate during
the time that the Premises is untenantable. In the event of insubstantial damage
to the Premises by fire or other casualty, said Premises shall be promptly
restored or repaired by Lessor, and a just and proportionate part of the fixed
or basic rent herein specified shall abate until said Premises have been fully
restored or repaired,

 

22. Right to Cure Defaults: If either party shall fail to comply fully with any
of its obligations under this Lease (including, without limitation, its
obligations to make repairs, maintain various policies of insurance, comply with
all laws, ordinances and regulations and pay all bills for utilities), then the
non-defaulting party shall give notice to the defaulting party regarding the
nature and extent of such default and the defaulting party will have sixty (60)
days to cure any such default, and if it fails to cure such default, then the
non-defaulting party shall have the right, at its option, to cure such breach at
the other party’s expense. Each party agrees to reimburse the other (as
additional rental or otherwise) for all costs and expenses incurred as a result
thereof together with interest thereon promptly upon demand.

 

7



--------------------------------------------------------------------------------

23. Severability: Wherever possible each provision of this Lease shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Lease shall be prohibited by or invalid under
applicable law, such provisions shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Lease.

 

24. Relationships of Parties: Nothing contained in this Agreement shall be
construed to create the relationship of principal and agent, partnership, joint
venture or any other relationship between the parties hereto other than the
relationship of Lessor and Lessee.

 

25. Notices: Every notice, approval, consent or other communication authorized
or required by this Agreement shall not be effective unless served in writing
and sent by United States registered or certified mail, return receipt
requested, directed, if to Lessee to the Premises, and if to Lessor at the
address listed on page 1 hereof or such other address as either party may
designate by notice from time to time.

 

26. Waiver: One or more waivers of any covenant or condition by either party
hereto shall not be construed as a wavier of a subsequent breach of the same or
any other covenant or condition, and the consent or approval by one party to or
of any act by the other party requiring the consenting party’s consent or
approval shall not be construed to waive or render unnecessary the consenting
party’s consent or approval to or of any subsequent similar act.

 

27. Entire Agreement: No oral statement or prior written matter shall have any
force or effect all of which shall merge herein and be superseded hereby. No
waiver of any provision of this Agreement shall be effective unless in writing,
signed by the waiving party. The parties agree that they are not relying on any
representations or agreements other than those contained in this Agreement. This
Agreement shall not be modified except by a writing subscribed by all parties,
nor may this Agreement be canceled by either party except with the written
consent of the other, unless otherwise specifically provided herein. The
invalidity or unenforceability of any provisions of this Agreement shall not
affect or impair any other provision. All captions herein are solely for
convenience and shall not be given any legal effect.

 

Except as otherwise provided in this Agreement, the covenants, conditions and
agreements contained in this Agreement shall bind and inure to the benefit of
Lessor and Lessee and their respective successors and permitted assigns.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby set their hands and seals.

 

LESSOR:

 

LESSEE:

VILLAGE OF BURR RIDGE

Cook and DuPage Counties, Illinois

 

NANOPHASE TECHNOLOGIES CORPORATION

DuPage County, Illinois

Jo V. Irmen

--------------------------------------------------------------------------------

 

Joseph Cross

--------------------------------------------------------------------------------

President

 

President

ATTEST:

 

ATTEST:

Karen J. Thomas

--------------------------------------------------------------------------------

 

Jess Jankowski

--------------------------------------------------------------------------------

Clerk

 

Secretary

Dated:

 

09-13-04

 

Dated:

 

09-08-2004

 

9